PROB 12B
(4/17)

                               United States District Court
                                        for
                              District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                            (Probation Form 49, Waiver of Hearing ft Attached)

Name of Offender: Dashon Richardson                                                         Cr.: 13-00230-001
                                                                                             PACTS #: 66780

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09125/2014

Original Offense:    18 U.S.C. § 21)9: Motor Vehicle Theft Caijacking
                                                             -




Original Sentence: 45 months imprisonment, 36 month supervised release

Special Conditions: Special Assessment -$100, Restitution -$76,101.81, Substance Abuse Testing, Alcohol
Treatment, Drug Treatment, Gang Associate/Member, Mental Health Treatment, New Debt Restrictions

Type of Supervision: Supervised Release                          Date Supervision Commenced: 11/29/2016

                                   PETITIONING THE COURT

C To extend the term of supervision for           years, for a total tenn of______ years.
Ri To modiI’ the conditions of supervision as follows:

       RESIDENTIAL REENTRY CENTER PLACEMENT (3 months WITHOUT weekend
       privileges)

       You must reside for a period of 3 months in a community corrections center, halfway house or
       similar residential facility and must observe all the rules of that facility. You will not be eligible
       for weekend privileges. Subsistence is waived to allow Mr. Richardson the opportunity to save
       money if he is employed.
                                                                                            Prob 12B—page2
                                                                                         Dashon Richardson


                                                 CAUSE

On September 29,2018, Dashon Richardson was arrested by members of New York State Police in Whitney
Point New York and charged with criminal impersonation, possession of synthetic marijuana, criminal
possession of a controlled substance, speeding violation, operating a motor vehicle by an unlicensed driver,
and not wearing a seatbelt. Richardson pled guilty to Criminal impersonation2M, a misdemeanor and was
sentenced to time served. The remaining charges were dismissed.


                                                                  Respectfully submitted,
                                                               LRG (for PU MczWa Goodwater)
                                                                   By: Maria Goodwater
                                                                        U.S. Probation officer
                                                                   Date: 10/18/2018

THE flOURT ORDERS:

CI   The Extension of Supervision as Noted Above
r4e Modification of Conditions as Noted Above (as recommended by Probation)
fl No Action
E Other

                                                                            -


                                                         ,        Signature of Judicial Officer


                                                                   ‘I   /   I /e-øi?
                                                                                Date
PROS     41)

(4/17)

                             UNITED STATES DISTRICT COURT
                                        FOR THE
                                 DISTRICT OF NEW JERSEY

                                  Waiver of Hearing to Modify Conditions
                      of Probation/Supervised Release or Extend Term of Supervision

               I have been advised and understand that I am entitled by law to a hearing and assistance of counsel
before any unfavorable change may be made in my Conditions of Probation and Supervised Release or my
period ofsupcn’ision being extended. By “assistance of counsel,” 1 understand that I have the right to be
represented at the hearing by counsel of my own choosing if I am able to retain counsel. I also understand
that I have the right to request the court to appoint counsel to represent me at such a hearing at no cost to
myself if I am not able to retain counsel of my own choosing.

        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also agree
to the following modification of my Conditions of Probation and Supervised Release or to the proposed
extension of my term of supervision:

E        To extend the term of supervision for            years, for a total term of       years.

         To modify the conditions ofsupen’ision as follows:

               RESIDENTIAL REENTRY CENTER PLACEMENT (3 months VIT1lOUT weekend
               privileges)

               You must reside for a period of’ 3 months in a community con’ections center, halt\vay house or
               similar residential facility and must observe all the rules of that facility. You will not be eligible
               for weekend privileges. Subsistence is waived to allow Mr. Richardson the opportunity to save
               money while he is employed.




    Witness:         —i97
                     U.s. Probation Officer
                                                                 Signed:    .L”.       —__-
                                                                           Probationer or Supervised Releasee
                     Maria Goodwater                                       Dashon Richardson

                                                     10- 1 -is,
                                                          Date
